Case 3:15-cv-00431-GCS Document 243 Filed 04/17/20 Page 1 of 5 Page ID #1203



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS


    JONATHAN MESKAUSKAS,                              )
                                                      )
                         Plaintiff,                   )
                                                      )
    vs.                                               )   Case No. 3:15-cv-0431-GCS
                                                      )
    JASON B. BUSKOHL,                                 )
    et al.,                                           )
                                                      )
                         Defendants.

                               MEMORANDUM AND ORDER


SISON, Magistrate Judge:

          Plaintiff Jonathan Meskauskas, an inmate within the Illinois Department of

Corrections, filed this lawsuit in April 2015 pursuant to 42 U.S.C. § 1983 alleging

Defendants violated his constitutional rights (Doc. 1). On September 5, 2017, then Chief

District Judge Reagan granted in part and denied in part a summary judgment motion

filed by Defendants Wexford Health Sources, Inc., and John Trost (Doc. 144).                           1



Specifically, the Court granted the motion as to all of Plaintiff’s claims against Wexford

and denied the motion as to Plaintiff’s deliberate indifference claim against Dr. Trost for

failure to provide pain medication and to treat his broken nose (Count 8). Plaintiff’s

remaining claims, along with his claim against Trost, was tried by jury in June 2018, and




1        Also, in the September 5, 2017 Memorandum and Order, District Judge Reagan granted Defendants
Willis, Berry, Harrington, and Maciura's motion for summary judgment and directed the Clerk of the Court
to enter judgment in their favor and against Plaintiff at the close of the case.
Case 3:15-cv-00431-GCS Document 243 Filed 04/17/20 Page 2 of 5 Page ID #1204



the jury found in favor of Plaintiff and against Defendant Trost, awarding Plaintiff $1.00

in nominal damages.2 Judgment was entered on June 15, 2018 (Doc. 230).

        Pending before the Court is Defendant Wexford Health Sources, Inc.’s Bill of Costs,

filed on May 8, 2018, seeking $276.00 in costs (Doc. 205). Plaintiff, by and through

appointed counsel, filed an objection on May 22, 2018 (Doc. 213). Also, pending before

the Court are Plaintiff’s pro se Bill of Costs filed on July 6, 2018 (Doc. 235, 236). Defendant

Trost filed an objection on July 16, 2018 (Doc. 239).3 On April 13, 2020, this case was

reassigned to the undersigned to address the outstanding issues regarding the Bills of

Costs and the respective objections thereto (Doc. 242).

        Federal Rule of Civil Procedure 54(d)(1) provides that “costs—other than

attorney’s fees—should be allowed to the prevailing party” unless a federal statute, the

Federal Rules of Civil Procedure, or a court order provides otherwise. “The rule provides

a presumption that the losing party will pay costs but grants the court discretion to direct

otherwise.” Rivera v. City of Chicago, 469 F.3d 631, 634 (7th Cir. 2006). “The presumption

in favor of awarding costs to the prevailing party is difficult to overcome, and the district

court’s discretion is narrowly confined - the court must award costs unless it states good

reasons for denying them.” Weeks v. Samsung Heavy Indus. Co., Ltd., 126 F.3d 926, 945

(7th Cir. 1997)(citing Congregation of the Passion, Holy Cross Province v. Touche, Ross & Co.,



2       Then Magistrate Judge Stephen Williams presided over the jury trial.

3       A review of both of Plaintiff’s Bill of Costs indicates they are the same except that Document 236
contains an additional page that Document 235 does not contain.

                                               Page 2 of 5
Case 3:15-cv-00431-GCS Document 243 Filed 04/17/20 Page 3 of 5 Page ID #1205



854 F.2d 219, 222 (7th Cir. 1988)). The court is instructed to look at two issues when

awarding costs, i.e., whether the costs are recoverable and whether the amount sought is

reasonable. See Majeske v. City of Chicago, 218 F.3d 816, 824 (7th Cir. 2000). However,

before awarding costs, the court must determine whether the party seeking costs was a

“prevailing party” for purposes of the rule. “The losing party has the burden to

affirmatively show that the prevailing party is not entitled to costs.” M.T. Bank Co. v.

Milton Bradley, Co., 945 F.2d 1404, 1409 (7th Cir. 1991).

Wexford Health Sources, Inc.’s Bill of Costs

       Here, Wexford Health Sources, Inc., seeks $276.00 in costs for Plaintiff’s deposition

transcript fees that it utilized in this case at the summary judgment stage. Obviously,

Wexford Health Sources, Inc. is a prevailing party in this case as it won at the summary

judgment stage and judgment reflecting the same was entered in its favor. However, the

Court, in its discretion, declines to issue the costs it seeks. As the Court noted above,

Wexford Health Sources, Inc. and Defendant Trost filed a joint motion for summary

judgment against Plaintiff. Both Wexford Health Sources, Inc. and Trost were represented

by the same counsel and both parties used Plaintiff’s deposition transcripts in the joint

motion for summary judgment. Had Wexford not been named as a defendant in this

lawsuit, Defendant Trost would have used Plaintiff’s deposition transcript and incurred

the same fees in this case.

       Assuming, arguendo, that Wexford is entitled to costs, the Court exercises its

discretion to deny the payment of such costs. The denial of costs may be warranted if the

                                         Page 3 of 5
Case 3:15-cv-00431-GCS Document 243 Filed 04/17/20 Page 4 of 5 Page ID #1206



losing party is indigent and has no ability to pay. See Rivera, 469 F.3d at 634. Plaintiff was

granted in forma pauperis status (Doc. 4), and he was incarcerated for the entire time that

the litigation was pending. Given his expected release date of December 22, 2062, the

Court finds that Plaintiff is indigent and is incapable of paying the costs at any time in

the near future because of his continued incarceration status. See IDOC Inmate Locator,

https://www2.illinois.gov/idoc/Offender/pages/inmatesearch.aspx (last visited April

16, 2020). Thus, the Court DENIES Wexford Health Sources, Inc.’s Bill of Costs (Doc.

205).

Plaintiff’s Bill of Costs

        Next, Plaintiff seeks the filing fee of this case as costs because he won his claim

against Trost at trial. Specifically, in the conclusion of his Bill of Costs, Plaintiff asks the

Court to cancel his remaining filing fee and to send Pontiac Correctional Center a notice

that the filing fee has been fulfilled.4 Trost objects arguing that costs are not warranted

because the jury did not intend for Plaintiff to be awarded costs as the jury could have

awarded costs and only awarded Plaintiff $1.00 in nominal damages.

        Similar to Wexford, the Court finds that Plaintiff is a prevailing party in this

lawsuit. Although Plaintiff’s award might be small, it does not mean that he did not

prevail on his claim as the violation itself constitutes an injury. See, e.g., Calhoun v. DeTella,




4       Plaintiff also argues that the fee was waived as part of his settlement with other defendants on
June 15, 2018.


                                               Page 4 of 5
Case 3:15-cv-00431-GCS Document 243 Filed 04/17/20 Page 5 of 5 Page ID #1207



319 F.3d 936, 940-941 (7th Cir. 2003)(noting that nominal damages “are not compensation

for loss or injury, but rather a recognition of a violation of rights.”). However, the Court

concludes that Plaintiff’s Bill of Costs is moot. The undersigned inquired with the Court’s

financial department and determined that the filing fee in this case has been paid in full.

Thus, the Court DENIES as moot Plaintiff’s Bills of Costs (Doc. 235, 236).

       IT IS SO ORDERED.                                                     Digitally signed
                                                                             by Judge Sison
       Dated: April 17, 2020.                                                Date: 2020.04.17
                                                                             12:48:39 -05'00'
                                                        ______________________________
                                                        GILBERT C. SISON
                                                        United States Magistrate Judge




                                        Page 5 of 5
